Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 7/13/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2005/0183693).

Yang discloses an overhead cam engine system (figures 8a,8b), comprising: an engine block comprising a first in-line cylinder and a second in-line cylinder, each of the first and second in-line cylinders comprising a cylinder head comprising a first intake port and a second intake port and a first exhaust port and a second exhaust port; a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,14 rejected under 35 U.S.C. 103 as being unpatentable over Fedewa (2013/0145832) in view of Yang.

Fedewa discloses an overhead cam engine system (figures 1,5), comprising: an engine block comprising a first in-line cylinder and a second in-line cylinder, each of the first and second in-line cylinders comprising a cylinder head comprising a first intake port and a second intake port and a first exhaust port and a second exhaust port (figures 1,2); a reciprocating piston assembly comprising a plurality of pistons for reciprocating in respective ones of the plurality of in-line cylinders (16); a rotating overhead intake cam rail comprising a plurality of intake lobes, the plurality of intake lobes comprising, respectively for each of the first in-line cylinder and the second in-line 
Fedewa fails to disclose the third and fourth lift profile different than the first and second lift profile; and an actuation assembly connected to switch the first switching roller finger follower and the second switching roller finger follower to select between at least three intake lift modes to open and close the first intake valve and the second intake valve using combinations of the first, second, third and fourth lift profiles.
However, Yang teaches the third and fourth lift profile different than the first and second lift profile (45,46); and an actuation assembly connected to switch the first switching roller finger follower and the second switching roller finger follower to select between at least three intake lift modes to open and close the first intake valve and the 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Fedewa by providing different lift profiles as taught by Yang for such would increase the control variables available and thereby improve the control efficiency.

Claims 1-8,10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fedewa (2013/0145832) in view of DE’023 (DE102010007023) (Machine Translation included).

Regarding claims 1,14: Fedewa discloses an overhead cam engine system (figures 1,5), comprising: an engine block comprising a first in-line cylinder and a second in-line cylinder, each of the first and second in-line cylinders comprising a cylinder head comprising a first intake port and a second intake port and a first exhaust port and a second exhaust port (figures 1,2); a reciprocating piston assembly comprising a plurality of pistons for reciprocating in respective ones of the plurality of in-line cylinders (16); a rotating overhead intake cam rail comprising a plurality of intake lobes, the plurality of intake lobes comprising, respectively for each of the first in-line cylinder and the second in-line cylinder, a first set and a second set of intake actuation lobes for rotating above the first intake port and for rotating above the second intake port (figures 1,2); a rotating overhead exhaust cam rail comprising a plurality of exhaust lobes, the plurality of exhaust lobes comprising, respectively for each of the first in-line 
Fedewa fails to disclose the third and fourth lift profile different than the first and second lift profile; and an actuation assembly connected to switch the first switching roller finger follower and the second switching roller finger follower to select between at least three intake lift modes to open and close the first intake valve and the second intake valve using combinations of the first, second, third and fourth lift profiles.
However, DE’023 teaches the third and fourth lift profile different than the first and second lift profile (figure 3; including a zero stroke); and an actuation assembly connected to switch the first switching roller finger follower and the second switching roller finger follower to select between at least three intake lift modes to open and close the first intake valve and the second intake valve using combinations of the first, second, third and fourth lift profiles (in that four modes are disclosed, 15,16,17, and zero stroke).


Regarding claim 2: DE’023 discloses the first lift profile is a nominal lift profile (16), the second lift profile is a zero lift profile (paragraph 0004), the third lift profile is larger than the nominal lift profile (17), and the fourth lift profile is smaller than the nominal lift profile (15).  

Regarding claims 3-7,15: Fedewa as modified above discloses the claimed invention as recited above is capable of being configured in various combinations since DE’023 teaches combining for different load conditions (paragraph 0011, 0022).

 Regarding claim 8: Fedewa discloses a third switching roller finger follower  (48) coupled to follow the first set of intake actuation lobes to actuate the first intake valve connected to open and close the first intake port of the second in §371 of PCT/EP2019/050638line cylinder, and the third switching roller finger follower is configured to switch between the third lift profile and the fourth lift profile (40,44); and a switching roller finger follower coupled to follow the second set of intake actuation lobes to actuate the second intake valve connected to open and close the second intake port of the second in-line cylinder, and the switching roller finger follower is configured to follow the first lift profile (figure 1).  


Regarding claim 11: Fedewa discloses the valve actuation system is configured to deactivate opening and closing of the first exhaust valve and the second exhaust valve (paragraph 0037).  

Regarding claim 12: Fedewa discloses the at least two exhaust lift modes are capable of being configured to a late exhaust valve opening profile and a normal exhaust lift profile (due to phaser, abstract).  

Regarding claim 13: Fedewa discloses the actuation assembly is configured to deactivate opening and closing of the first intake valve independent of the opening and closing of the second intake valve, such that the first intake valve can follow the first valve lift profile or the second valve lift profile while the second intake valve is deactivated (each has its own two step devices figure 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fedewa (2013/0145832) in view of DE’023 (DE102010007023) (Machine Translation included) and further in view of WO’998 (WO2013/140998).


However, WO’998 teaches the first intake port comprises a larger diameter than a diameter of the second intake port (figure 2).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Fedewa as modified above by providing the arrangement as taught by WO’998 in order to accommodate intake air variations in the functional requirement of the engine.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746